                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MICRON'S
                                   9             v.                                         TECHNICAL DAUBERT MOTION RE:
                                                                                            DR. LEE
                                  10     MICRON TECHNOLOGY, INC.,
                                                                                            Re: Dkt. No. 427
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 6, 2019, the Court held a hearing on Micron’s Daubert motion to exclude Dr. Lee’s

                                  14   testimony. Micron seeks to preclude (1) Dr. Lee’s infringement analysis of claim terms governed

                                  15   by 35 U.S.C. § 112(6) on the ground that it is purely functional; (2) Dr. Lee’s infringement analysis

                                  16   of the “selecting” claim term because it fails to apply the Court’s claim construction by not

                                  17   addressing the role of resistor ladders in Micron’s products; and (3) Dr. Lee’s opinion about the

                                  18   technical value of the ‘571 patent.

                                  19          The Court DENIES Micron’s motion and finds that Micron’s objections to Dr. Lee’s

                                  20   infringement and valuation analyses go to the weight and not the admissibility of Dr. Lee’s opinions,

                                  21   and that Micron can explore these issues through cross-examination and its own technical expert,

                                  22   Mr. McAlexander. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993) (“Vigorous

                                  23   cross-examination, presentation of contrary evidence, and careful instruction on the burden of proof

                                  24   are the traditional and appropriate means of attacking shaky but admissible evidence.”). In addition,

                                  25   the Court concludes that Dr. Lee’s “selecting” analysis does not conflict with the Court’s claim

                                  26   construction. Dr. Lee’s opinion that circuitry other than the resistor ladder performs the “selecting”

                                  27   function is not inconsistent with the Court’s claim construction. There is a fundamental factual

                                  28   dispute between the parties regarding the role and significance of Micron’s resistor ladder, and
                                   1   Micron can cross-examine Dr. Lee about his conclusion that the resistor ladder is irrelevant to the

                                   2   selecting process.1

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: July 3, 2019                          ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          1
                                                  The Court notes that Micron has filed a motion in limine directed at Dr. Lee’s testimony
                                  28   as it relates to the resistor ladder in Micron’s products. Dkt. No. 627. The Court will address the
                                       issues raised in that motion in the final pretrial order.
                                                                                            2
